Citation Nr: 0025696
Decision Date: 09/26/00	Archive Date: 11/03/00

DOCKET NO. 94-46 351               DATE SEP 26, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in New Orleans, Louisiana 

THE ISSUE 

Entitlement to service connection for a painful scar and status
post residuals of a meniscectomy of the right knee, secondary to
service-connected excision of an osteochondroma of the right knee.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

REMAND

The veteran served on active duty from November 1978 to March 1988.

This case was previously before the Board of Veterans' Appeals
(Board) and was remanded for additional development. In particular,
it was noted that the veteran testified that he had a meniscectomy
and degenerative joint disease that he believed were related to his
active service. The RO was instructed to afford the veteran a
special surgical examination to evaluated the painful scars and
their origin as well as a special orthopedic examination to
determine the proper diagnosis. I note that service connection was
established for degenerative joint disease of the right knee in a
June 1997 decision by virtue of findings made at the January 1997
VA examination. By the same rating decision, the RO increased the
disability rating from a noncompensable rating to a 10 percent for
postoperative residuals of excision of the osteochondroma for the
painful and tender scar of the right knee; thereby indicating that
the veteran's entitlement to service connection for postoperative
residuals of osteochondroma had been expanded to include a painful
scar.

Nevertheless, the veteran continues to claim that he is entitled to
service connection for postoperative meniscectomy scar that he
claims is related to his surgical removal of the osteochondroma. In
that regard, I note that the veteran was not afforded the special
surgical examination requested by the Board's 1996 remand.

Consequently, another remand is necessary to insure compliance with
the Board's December 1996 remand order. The Court has held that a
remand by the Board confers on the veteran, as a matter of law, the
right to compliance with the remand order. Stegall v. West, 11 Vet.
App. 268 (1998). In view of the foregoing, the case is remanded
again for the following actions:

1. The RO should afford the veteran a special examination to
precisely determine the extent, severity, and etiology of his scars
about the right knee. Any necessary special studies should be
conducted, and all

- 2 -

clinical findings, including an exact description of the scarring,
must be reported in detail. The examiner must specifically identify
the origin of, to the extent medically ascertainable, each surgical
scar on the right knee. The examiner is requested to offer an
opinion as to the medical likelihood that the veteran's excision of
an osteochondroma of the right knee is related to his residuals of
a meniscectomy. This discussion should include consideration of
whether or not the meniscectomy was caused by or the meniscectomy
residuals were worsened by the veteran's service- connected
residuals of excision of the osteochondroma. The examiners
attention is directed but not limited to the report of the January
1997 VA orthopedic examination that shows that the osteochondroma
resection gave a residual of a neuroma-like sensation in the scar
on the medial limb of this area. The medical opinion should be set
forth in detail and the clinical basis for the decision reached
should be indicated.

2. The RO then should review the veteran's claim for service
connection in light of the additional development. If the benefits
sought on appeal are not granted, then the veteran and his
representative should be provided with a supplemental statement of
the case.

After he and his representative have been given an opportunity to
respond, the case file should be returned to the Board for further
appellate review, if necessary. The purpose of this REMAND is to
procure clarifying data and to comply with governing adjudicative
procedures. The Board intimates no opinion, either legal or
factual, as to the ultimate disposition of this appeal.

3 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 118
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

SABRINA M. TILLEY 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 - 



